Citation Nr: 1631193	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a stomach disability, to include due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1995 to January 1999.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of this claim during a February 2016 hearing held at the RO before the undersigned.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has testified that he has experienced stomach problems, including pain, bloating, tenderness, nausea, vomiting, diarrhea and blood in his stool since he was treated for stomach problems while stationed in Saudi Arabia.  In this regard the service medical records show that in November 1997 the appellant was seen with complaints of repeated vomiting, and mild abdominal cramps.  Physical examination yielded a diagnosis of acute gastroenteritis.  

The appellant was also seen for complaints of diarrhea and abdominal cramping.  A history of food poisoning while stationed in Saudi Arabia was noted.  Physical examination led to a diagnosis of viral gastroenteritis.

In July 1998 the Veteran's spouse contacted a "Healthwise" case manager and noted that the appellant had vomited several times after eating, and she was concerned about possible food poisoning.  The following day she was contacted by a Healthwise nurse and the claimant was noted to have vomited several additional times, but was going to try and return to work.  Ultimately the appellant was examined and diagnosed with viral gastroenteritis.

Private medical records from Kaiser Permanente dated in January 2011 note complaints of abdominal pain, diarrhea and blood in the stool.  Colonoscopy study in May 2011 yielded an assessment of rule out colitis.  Similar complaints were voiced in January 2012. 

The Veteran was afforded a VA medical examination in May 2011.  At that time he reported a history of nausea and vomiting, diarrhea, abdominal pain and blood in his feces.  He denied both chronic constipation and alternating diarrhea and constipation.  The Veteran stated that his symptoms occurred six days a week.  Following a physical examination the examiner found that the appellant did not present current symptoms of gastroenteritis, and as such he was unable to offer an opinion addressing the etiology of the claimant's complaints.

Notwithstanding the findings of the May 2011 VA examiner, under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317(a)(b) (2015), veterans who served in Persian Gulf may be service connected for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  Signs and symptoms of an undiagnosed illness specifically include complaints of gastrointestinal symptoms.  Therefore, given the appellant's medical history, his service in the Gulf, and the fact that he has not been afforded a Persian Gulf examination further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant outstanding VA and/or private treatment records concerning care for any gastrointestinal disorder which are dated since February 2016.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA Persian Gulf War examination by a physician to determine whether it is at least as likely as not that his complaints of stomach pain, bloating, tenderness, nausea, vomiting, diarrhea and blood in his stool are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether it is more likely than not that the symptoms are due to a known clinical diagnosis.  If the Veteran's symptoms are due to a known clinical diagnosis, the examiner must opine whether it is at least as likely as not that the Veteran's current diagnosis is related to his treatment for stomach problems while serving in Saudi Arabia.

A comprehensive clinical history must be obtained, to include a discussion of the Veteran's documented medical history and assertions.  The examiner must be provided access to the claims folder, a copy of this remand, and Virtual VA/VBMS.  The examiner must specify in his or her report that the claims file and Virtual VA records are reviewed.  A fully reasoned rationale must be provided for any opinions offered.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examining physician is advised that she/he must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from a specific gastrointestinal disorder service, he is competent to state that he has had gastrointestinal complaints since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3.  The RO should ensure that the VA examination report fully comply with this remand and its instructions.  If a report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction.

4.  After taking any further development deemed appropriate, readjudicate the claim on appeal. If any benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




